Exhibit 10.15



EXECUTION COPY

AMENDMENT NO. 10 TO AMENDED AND
RESTATED CONSTRUCTION AND TERM LOAN AGREEMENT AND CONSENT

               THIS AMENDMENT NO. 10 TO AMENDED AND RESTATED CONSTRUCTION AND
TERM LOAN AGREEMENT AND CONSENT (this “Amendment and Consent”), dated as of
April 8, 2003 is made by and among (i) WESTMORELAND-LG&E PARTNERS, a Virginia
general partnership, as Borrower (the “Borrower”), (ii) NIB CAPITAL BANK N.V.,
THE BANK OF NOVA SCOTIA, SUMITOMO MITSUI BANKING CORPORATION (formerly known as
The Sumitomo Bank Limited), New York Branch, UFJ BANK LIMITED (formerly known as
The Sanwa Bank Limited), UNION BANK OF CALIFORNIA, N.A., MIZUHO CORPORATE BANK,
LTD. (formerly known as The Fuji Bank Limited, New York Branch), CREDIT
LYONNAIS, New York Branch, CREDIT LYONNAIS, Cayman Island Branch, LANDESBANK
HESSEN-THURINGEN GIROZENTRALE and each Purchasing Lender, as Lenders, (iii) THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Institutional Lender and as
Institutional Agent for each Purchasing Institutional Lender, (iv) DEXIA CREDIT
LOCAL, NEW YORK AGENCY (“Dexia”), as Bond L/C Issuing Bank, (v) NIB CAPITAL BANK
N.V., THE BANK OF NOVA SCOTIA and SUMITOMO MITSUI BANKING CORPORATION (formerly
known as The Sumitomo Bank Limited), New York Branch, as Co-Agents (together
with their successors in such capacity), (vi) CREDIT SUISSE FIRST BOSTON
(“CSFB”), as Party A to the ISDA Interest Rate and Currency and Exchange
Agreement dated as of January 17, 1992 between CSFB and Borrower and the
Schedule thereto (the “Interest Rate Hedge Agreement”) and as resigning Agent
for the Lenders, the Institutional Lenders, and the Bond L/C Issuing Bank
(together with its successors in such capacity), resigning Co-Agent, and
transferring Lender, (vii) CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH, as
resigning Issuing Bank (as defined below) and (viii) DEXIA CREDIT LOCAL, NEW
YORK AGENCY, as successor Agent, Co-Agent and Issuing Bank and as a Purchasing
Lender.

               Reference is made to the Amended and Restated Construction and
Term Loan Agreement, dated as of December 1, 1993, as amended by Amendment No. 1
dated as of November 4, 1994, Amendment No. 2 dated as of December 30, 1994,
Amendment No. 3 dated as of January 31, 1995, Amendment No. 4 dated as of
October 19, 1995, Amendment No. 5 dated as of December 15, 1996, Amendment No. 5
dated as of August 23, 2000, Amendment No. 6 dated as of November 21, 2000,
Amendment No. 7 dated as of November 15, 2001, Amendment No. 8 dated as of
November 28, 2001 and Amendment No. 9 dated as of March 1, 2002 among Borrower,
the Lenders, the Institutional Lenders, the Issuing Bank, the Bond L/C Issuing
Bank, the Co-Agents and Agent (each, as defined therein) and the letter
agreement, dated July 20, 1999 from Credit Suisse First Boston, as Agent, as
Issuing Bank, as Co-Agent and as Securities Intermediary, and acknowledged and
agreed to by the Borrower, the Lenders, the Institutional Lenders and the
Institutional Agent (collectively, the “Credit Agreement”).

W I T N E S S E T H:

               WHEREAS, CSFB desires to resign as Agent under and in connection
with the Credit Agreement and the other Loan Instruments and the Majority
Lenders desire to appoint Dexia as successor Agent under and in connection with
the Credit Agreement and the other Loan Instruments;

1

--------------------------------------------------------------------------------



               WHEREAS, Section 8.7 of the Credit Agreement requires the written
consent of the Majority Lenders and the approval of the Borrower in order to
approve and appoint Dexia as successor Agent under and in connection with the
Credit Agreement and the other Loan Instruments;

               WHEREAS, the parties to this Amendment and Consent desire to
amend the Credit Agreement to provide that Dexia be appointed the successor
Agent, the successor Issuing Bank and a successor Co-Agent under the Credit
Agreement and the other Loan Instruments;

               WHEREAS, Dexia desires to assume the rights and obligations of
the Agent, the Issuing Bank and a Co-Agent under the Credit Agreement and the
other Loan Instruments and to become a party to the Credit Agreement and the
other Loan Instruments in such capacities;

               WHEREAS, pursuant to Section 9.2 of the Credit Agreement, any
Lender may sell to one or more first-class financial institutions, with the
consent of Agent, Issuing Bank, and the Borrower, its rights or obligations with
respect to the Tranche A Term Loans, Tranche B Term Loans, any unreimbursed L/C
Reimbursement Obligations with respect to any Virginia Power Letter of Credit,
the Credit Agreement and the Notes pursuant to a Commitment Transfer Supplement;

               WHEREAS, concurrent with the execution and delivery of this
Amendment and Consent, pursuant to a Commitment Transfer Supplement, a form of
which is attached as Exhibit A hereto, CSFB is transferring and selling and
Dexia is assuming and purchasing the rights and obligations of CSFB as a Lender
with respect to its Tranche A Term Loans, Tranche B Term Loans, all
participation commitments of CSFB pursuant to Section 3.1(f) of the Credit
Agreement, any unreimbursed L/C Reimbursement Obligations with respect to any
Virginia Power Letter of Credit and all other rights and obligations of CSFB as
a Lender under the Credit Agreement and the Notes (other than any such rights
and obligations of CSFB as a Lender assumed by Dexia prior to the date of such
Commitment Transfer Supplement);

               WHEREAS, Section 9.4 of the Credit Agreement requires the written
consent of the Majority Lenders and the signature of the Borrower and the Agent
in order to amend the Credit Agreement and to approve the use of a revised form
of Commitment Transfer Supplement which varies from the form attached to the
Credit Agreement as Schedule 9.2(a) thereof;

               WHEREAS, Sections 6.19(c) and 9.4 of the Credit Agreement require
the written consent of the Agent and the Majority Lenders in order to provide
for the amendments specified in this Amendment and Consent, to assign certain
Collateral and to provide for the amendment and termination of the Account
Pledge Agreement in connection with the execution and delivery of the Deposit
Agreement; and

               WHEREAS, Section 6.19(a) requires the written consent of the
Agent and the Institutional Agent for the entering into by the Borrower of
certain additional agreements.

2

--------------------------------------------------------------------------------



               NOW, THEREFORE, in consideration of the premises set forth above
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the parties hereto hereby agrees as follows:

               1.       Definitions. For all purposes of this Amendment and
Consent, capitalized terms used herein (including in the preamble and the
recitals hereof) but not otherwise defined herein shall have the meanings set
forth in the Credit Agreement including Exhibit X thereto.

               2.       Amendments to Exhibit X to the Credit Agreement. Subject
to Section 14 hereof, Exhibit X to the Credit Agreement is hereby amended as
follows:

          (a)        The following definitions are hereby amended and restated
in their entireties as follows:


                   “Accounts” means the Project Control Account (including the
Rate Sub-Account and the Rova II Sub-Account), the Rova I Contingency Account,
the Rova II Contingency Account, the Debt Protection Account, the Additional
Collateral Account, the Disallowance Reserve Account, the Local Bank Account,
the Ash Reserve Account, the Repair and Maintenance Account, the Tranche A
Repayment Account and the Tranche B Repayment Account.


                  “Additional Collateral Ledger” means the Ledger entitled
“Additional Collateral Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Ash Reserve Ledger” means the Ledger entitled “Ash Reserve
Ledger” maintained until the Amendment No. 10 Execution Date by Credit Suisse
First Boston, New York Branch as Agent at such time.


                  “Checking Sub-Account Ledger” means the Ledger entitled
“Checking Sub-Account Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Debt Protection Ledger” means the Ledger entitled “Debt
Protection Ledger” maintained until the Amendment No. 10 Execution Date by
Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Deposit Agreement” means the Security Accounts Deposit and
Control Agreement dated as of April 8, 2003 among the Borrower, the Agent and
BNY, concerning the Accounts (other than the Local Bank Account), as the same
may be further amended, supplemented or modified from time to time.”


                  “Disallowance Reserve Ledger” means the Ledger entitled
“Disallowance Reserve Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


3

--------------------------------------------------------------------------------



                  “Issuing Bank” means, with respect to any Virginia Power
Letter of Credit, (i) from, including and after the date that it issues a
replacement Rova I Virginia Power Letter of Credit and a replacement Rova II
Virginia Power Letter of Credit, Dexia Crédit Local, New York Agency and its
successors and assigns, in its capacity as the issuer of, and for so long as it
is the issuer of such replacement Rova I Virginia Power Letter of Credit and/or
such replacement Rova II Virginia Power Letter of Credit then in effect or (ii)
from, including and after the date that it issues any other replacement Rova I
Virginia Power Letter of Credit or Rova II Virginia Power Letter of Credit then
in effect, the issuer of such replacement Rova I Virginia Letter of Credit or
replacement Rova II Virginia Power Letter of Credit and its successors and
assigns in such capacity and (iii) for purposes of Section 3.4(f) of the Credit
Agreement, (A) Credit Suisse First Boston, New York Branch, as issuer of letters
of credit replaced by a Rova I Virginia Power Letter of Credit and/or a Rova II
Virginia Power Letter of Credit and as issuer of the Rova I Trade Letter of
Credit and the Rova II Trade Letter of Credit and (B) any other issuer of any
Virginia Power Letter of Credit that is replaced in the future by the issuer of
any replacement Virginia Power Letters of Credit.”


                  “Project Control Ledger” means the Ledger entitled “Project
Control Ledger” maintained until the Amendment No. 10 Execution Date by Credit
Suisse First Boston, New York Branch as Agent at such time.


                  “Rate Sub-Account Ledger” means the Ledger entitled “Rate
Sub-Account Ledger” maintained until the Amendment No. 10 Execution Date by
Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Repair and Maintenance Ledger” means the Ledger entitled
“Repair and Maintenance Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Roanoke Account” means the account entitled “CSFB, as Agent,
CSFB-Westmoreland-LG&E ROVA I & II” (account No. 890-0410-639) established and
maintained until the Amendment No. 10 Execution Date by Credit Suisse First
Boston, New York Branch as resigning Agent with BNY pursuant to the Original
Deposit Agreement.


                  “Rova I Contingency Ledger” means the Ledger entitled “Rova I
Contingency Ledger” maintained until the Amendment No. 10 Execution Date by
Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Rova I Special Disbursement Account” means the Roanoke
Account (for the sole account of the Rova I Special Disbursement Ledger).


                  “Rova I Special Disbursement Ledger” means the Ledger entitled
“Rova I Special Disbursement Ledger” maintained until the Amendment No. 10
Execution Date by Credit Suisse First Boston, New York Branch as Agent at such
time.


                  “Rova I Virginia Power Letter of Credit” means the replacement
letter of credit issued by the Issuing Bank pursuant to Section 3.1(a) of the
Credit Agreement, which Rova I Virginia Power Letter of Credit replaced any
letter of credit previously issued for such purposes, as such Rova I Virginia
Power Letter of Credit may be amended, supplemented or extended in accordance
with its terms; provided for clarification that, upon the issuance and delivery
of any other Rova I Virginia Power Letter of Credit in accordance with Section
3.1(a) of the Credit Agreement, “Rova I Virginia Power Letter of Credit” shall
mean such other Rova I Virginia Power Letter of Credit.”


4

--------------------------------------------------------------------------------



                  “Rova II Contingency Ledger” means the Ledger entitled “Rova
II Contingency Ledger” maintained until the Amendment No. 10 Execution Date by
Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Rova II Special Disbursement Account” means the Roanoke
Account (for the sole account of the Rova II Special Disbursement Ledger).


                  “Rova II Special Disbursement Ledger” means the Ledger
entitled “Rova II Special Disbursement Ledger” maintained until the Amendment
No. 10 Execution Date by Credit Suisse First Boston, New York Branch as Agent at
such time.


                  “Rova II Virginia Power Letter of Credit” means the
replacement letter of credit issued by the Issuing Bank pursuant to Section
3.1(a) of the Credit Agreement, which Rova II Virginia Power Letter of Credit
replaced any letter of credit previously issues for such purposes, as such Rova
II Virginia Power Letter of Credit may be amended, supplemented or extended in
accordance with its terms; provided for clarification that, upon the issuance
and delivery of any other Rova II Virginia Power Letter of Credit in accordance
with Section 3.1(a) of the Credit Agreement, “Rova II Virginia Power Letter of
Credit” shall mean such other Rova II Virginia Power Letter of Credit.”


                  “Tranche A Repayment Ledger” means the Ledger entitled
“Tranche A Repayment Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


                  “Tranche B Repayment Ledger” means the Ledger entitled
“Tranche B Repayment Ledger” maintained until the Amendment No. 10 Execution
Date by Credit Suisse First Boston, New York Branch as Agent at such time.


          (b)        The following new definitions are hereby inserted:


                  “Amendment No. 10” means Amendment No. 10 to the Amended and
Restated Construction and Term Loan Agreement and Consent dated as of April 8,
2003 among Borrower, the Lenders, the Institutional Lenders, Institutional
Agent, the Issuing Bank, the Bond L/C Issuing Bank, the Co-Agents, the resigning
Agent and the successor Agent.”


                  “Amendment No. 10 Execution Date” means April 8, 2003.


                  “Amendment, Assignment and Assumption Agreement” means the
Amendment, Assignment, Assumption and Termination Agreement dated as of April 8,
2003 made by and among Credit Suisse First Boston, Dexia Credit Local, New York
Agency and Westmoreland-LG&E Partners and consented and agreed to by Dexia
Credit Local, New York Agency and BNY.


5

--------------------------------------------------------------------------------



                  “Agency Agreement and Consent” means the Agency Agreement and
Consent dated as of April 8, 2003 made by and between Credit Suisse First Boston
and Dexia Credit Local, New York Agency and consented and agreed to by
Westmoreland-LG&E Partners, Dexia Credit Local, New York Agency, Credit
Lyonnais, New York Branch and Landesbank Hessen-Thuringen Girozentrale.


                  “Master Amendment to Security Documents” means the Master
Amendment to Security Documents dated as of April 8, 2003 made by and among the
Borrower, the resigning Agent and the successor Agent.


                  “Original Accounts” shall mean the Original Ash Reserve
Account, Original Additional Collateral Account, Original Debt Protection
Account, Original Disallowance Reserve Account, Original Project Control Account
(including the Original Checking Sub-Account and the Original Rate Sub-Account),
Original Repair and Maintenance Account, Original Rova I Contingency Account,
Original Rova II Contingency Account, Original Tranche A Repayment Account and
Original Tranche B Repayment Account, the Rova I Special Disbursement Account
and Rova II Special Disbursement Account.


                  “Original Additional Collateral Account” means the Roanoke
Account (for the sole account of the Additional Collateral Ledger).


                  “Original Ash Reserve Account” means the Roanoke Account (for
the sole account of the Ash Reserve Ledger).


                  “Original Checking Sub-Account” means the Roanoke Account (for
the sole account of the Checking Sub-Account Ledger).


                  “Original Debt Protection Account” means the Roanoke Account
(for the sole account of the Debt Protection Ledger).


                  “Original Deposit Agreement” means the deposit agreement dated
as of July 30, 1999, between Credit Suisse First Boston and BNY, concerning
various accounts, as modified on the Amendment No. 10 Execution Date to delete
reference to the Roanoke Account.


                  “Original Disallowance Reserve Account” means the Roanoke
Account (for the sole account of the Disallowance Reserve Ledger).


                  “Original Project Control Account” means the Roanoke Account
(for the sole account of the Project Control Ledger).


                  “Original Rate Sub-Account” means the Roanoke Account (for the
sole account of the Rate Sub-Account Ledger).


6

--------------------------------------------------------------------------------



                  “Original Repair and Maintenance Account” means the Roanoke
Account (for the sole account of the Repair and Maintenance Ledger).


                  “Original Rova I Contingency Account” means the Roanoke
Account (for the sole account of the Rova I Contingency Ledger).


                  “Original Rova II Contingency Account” means the Roanoke
Account (for the sole account of the Rova II Contingency Ledger).


                  “Original Tranche A Repayment Account” means the Roanoke
Account (for the sole account of the Tranche A Repayment Ledger).


                  “Original Tranche B Repayment Account” means the Roanoke
Account (for the sole account of the Tranche B Repayment Ledger).


                  “Rate Sub-Account” shall have the meaning specified in Section
6.1(c)(xi) hereof.


                  “Rova II Sub-Account” shall have the meaning specified in
Section 6.1(b) hereof.


                  “Transfer/Withdrawal Instructions” shall have the meaning
specified in Section 6.1(n) hereof.


          (c)        The following definitions are hereby deleted in their
entireties:


                  “Repayment Ledgers”


                  “Rova I Special Disbursement Ledger”


                  “Rova II Special Disbursement Ledger”


                  “Rova II Sub-Ledger”


                  “Special Disbursement Account”


                  “Special Disbursement Ledger”


                  “Tranche A Overfunded Amount”


                  “Tranche B Overfunded Amount”


          (d)        Exhibit X to the Credit Agreement is hereby further amended
as follows:


                  (i)        deleting the words “Roanoke Account (for the sole
account of the Project Control Ledger)” in lines 4, 5, 6 and 7 of the definition
for “Cash Revenues”, in line 2 of the definition for “Discretionary Cash Flow”,
in lines 13 and 14 of the definition for “Rova I Project Savings”, and in line
14 of the definition for “Rova II Project Savings”, and inserting the words
“Project Control Account” in their place and stead;


7

--------------------------------------------------------------------------------



                  (ii)        deleting the words “Roanoke Account (for the sole
account of the Rova II Sub-Ledger)” in lines 4 and 5 of the definition for
“Discretionary Cash Flow” and in line 14 of the definition for “Rova I Project
Savings”, and inserting the words “Roanoke II Sub Account” in their place and
stead;


                  (iii)        deleting the words “Roanoke Account (for the sole
account of the Debt Protection Ledger)” in lines 15 and 16 of the definition for
“Rova I Project Costs”, in line 5 of the definition for “Rova I Project
Savings”, in lines 15 and 16 of the definition for “Rova II Project Costs”, and
in line 5 of the definition for “Rova II Project Savings” and inserting the
words “Debt Protection Account” in their place and stead;


                  (iv)        deleting the words “and the dollar amount of each
release of Tranche A Overfunded Amounts from the Roanoke Account (for the sole
account of the sub-ledger of the Tranche A Special Disbursement Ledger)” in
lines 5, 6 and 7 of paragraph (a) in the definition for “Tranche A Application
for Borrowing”;


                  (v)        deleting the words “and the dollar amount of each
release of Tranche B Overfunded Amounts from the Roanoke Account (for the sole
account of the sub-ledger of the Tranche B Special Disbursement Ledger)” in
lines 5, 6 and 7 of paragraph (a) in the definition for “Tranche B Application
for Borrowing”;


                  (vi)        deleting the words “Roanoke Account” in line 6 of
the definition for “Cash Revenues”, in line 6 of the definition for “Gross
Revenues”, and in line 17 of the definition for “Tranche B Debt Service”, and
inserting the word “Accounts” in their place and stead;


                  (vii)        adding the words “, each for the purpose of
maintaining a record of all amounts in, and all deposits, withdrawals,
investments and transfers into or from, the Roanoke Account until the Amendment
No. 10 Execution Date” to the end of the definition for “Ledger” and “Ledgers”.


                  (viii)        deleting the words “Ledger of the Roanoke
Account” in line 23 of the definition for “Permitted Investments”, and inserting
the word “Account” in their place and stead.


                  (ix)        deleting the words “and (j)” in the eighth line of
the definition for “Security Documents” and inserting the words “(j) the
Amendment, Assignment and Assumption Agreement, (k) the Agency Agreement and
Consent, (l) the Deposit Agreement, (m) the Master Amendment to Security
Documents and (n)".


               3.       Amendments to the Credit Agreement. Subject to Section
14 hereof, the Credit Agreement is hereby amended as follows:

          (a)        The preamble of the Credit Agreement is hereby amended by
(i) deleting the words “(ii) CREDIT SUISSE” and inserting the words “(ii) DEXIA
CREDIT LOCAL, New York Agency”, (ii) deleting the words “(iv) CREDIT SUISSE, New
York Branch” and inserting the words “DEXIA CREDIT LOCAL, New York Agency” and
(iii) deleting the words “(v) CREDIT SUISSE” and inserting the words “(v) DEXIA
CREDIT LOCAL, New York Agency”.


8

--------------------------------------------------------------------------------



          (b)        Sections 2.5(b)(i)(A), 2.5(b)(ii) and 6.5(c) of the Credit
Agreement are hereby amended by deleting the words “Roanoke Account (for the
sole account of the Rova I Contingency Ledger)" in lines 4 and 5 of Section
2.5(b)(i)(A), in lines 7 and 8 of Section 2.5(b)(ii) and in lines 10 and 11 of
Section 6.5(c), and the words “Rova I Contingency Account” shall be inserted in
their place and stead;


          (c)        Section 2.1(b)(i) of the Credit Agreement is hereby amended
by deleting the second sentence thereof in its entirety;


          (d)        Section 2.1(e) of the Credit Agreement is hereby amended by
deleting, in the last sentence thereof, the words “and without regard to the
$10,000,000 limitation set forth in the first sentence of Section 2.1(f)(ii)
hereof,”.


          (e)        Section 2.1(f) of the Credit Agreement is hereby deleted in
its entirety.


          (f)        Sections 2.5(b)(i)(A), 2.5(b)(i)(H), 2.5(b)(ii) and 6.5(c)
of the Credit Agreement are hereby amended by deleting the words “Roanoke
Account (for the sole account of the Rova II Contingency Ledger)” in line 5 of
Section 2.5(b)(i)(A), in line 4 of Section 2.5(b)(i)(H), in lines 26 and 27 of
Section 2.5(b)(ii) and in line 11 of Section 6.5(c), and the words “Rova II
Contingency Account” shall be inserted in their place and stead;


          (g)        Section 3.1(d)(i) of the Credit Agreement is hereby amended
by deleting the words “Roanoke Account (for the sole account of the Rova II
Sub-Ledger of the Contingency Ledger)” in line 22 thereof, and the words “Rova
II Sub-Account of the Contingency Account” shall be inserted in their place and
stead;


          (h)        Section 2.6(a) of the Credit Agreement is hereby amended by
deleting the words “The Bank of New York, ABA No. 021 000 018 (for credit to the
account of Credit Suisse First Boston, “CSFB-Project Finance Funds Clearing”
(account no. 890-0410-701) for subsequent credit to “CSFB-Rova I and II”
(account no. 890-0410-639)” and inserting the following words: “JP Morgan Chase,
ABA No. 021000021, Account #: 400-083917".


          (i)        Section 3.2(f)(ii) of the Credit Agreement is hereby
amended by inserting after the words “Section 2.4(c) hereof” in the nineteenth
line of the first paragraph thereof the words “and to any outstanding fees and
expenses of any of the Secured Parties relating to any Series 1991 Drawing in
accordance with Section 6.24 hereof” and by inserting after the words “Section
2.4(c) hereof” in the eighteenth line of the second paragraph thereof the words
“and to any outstanding fees and expenses of any of the Secured Parties relating
to any Series 1993 Drawing in accordance with Section 6.24 hereof”.


          (j)        A new Section 3.4(f) of the Credit Agreement is hereby
inserted as follows:


9

--------------------------------------------------------------------------------



          “(f)        After any successor Issuing Bank shall have issued any of
the replacement Rova I Virginia Power Letter of Credit or the replacement Rova
II Virginia Power Letter of Credit in accordance herewith, the provisions of
this Section 3.4 shall continue in effect for any prior Issuing Bank’s benefit
in respect of any actions taken or omitted by it while it acted as Issuing Bank
hereunder.”


          (k)        Section 6.1 of the Credit Agreement is amended and restated
in its entirety as follows:


          “6.1 The Accounts.


          (a)        [Reserved].


          (b)       Project Control Account. The Borrower hereby irrevocably
requests that the Agent shall maintain a special account (the “Project Control
Account”) at BNY and such account shall be titled “Project Control Account”. The
Agent shall have “control” (within the meaning of the UCC) over the Project
Control Account in accordance with the terms of the Deposit Agreement. The
Project Control Account shall be maintained so long as there exists any amount
in any of the funds or accounts created under the Series 1991 Indenture or the
Series 1993 Indenture. Until the Tranche B Conversion Date, Borrower shall
maintain a sub-account of the Project Control Account (the “Rova II
Sub-Account”) into which all Cash Revenues from the Rova II Facility shall be
deposited. All Cash Revenues (and insurance proceeds not required to be
deposited in the Contingency Account pursuant to Section 6.1(i) hereof) shall be
deposited in the Project Control Account. Borrower has irrevocably instructed
all parties paying Cash Revenues to Borrower, and shall so instruct all other
parties at any time paying Cash Revenues to Borrower, to make such payments into
the Project Control Account. On the Amendment No. 10 Execution Date, the
proceeds of the funds which were on deposit in the Original Project Control
Account shall be deposited in the Project Control Account (including that
proceeds of funds which were on deposit in the Original Rate Sub-Account shall
be deposited in the Rate Sub-Account).


          (c)       Withdrawals from Project Control Account. Borrower hereby
irrevocably authorizes Agent to cause BNY to make withdrawals from the Project
Control Account, pursuant to the terms of this Agreement and the Deposit
Agreement and for the purposes of satisfying the provisions of this Section 6.1,
as follows:


          (i)       Payment of Cash and Other Expenses: Upon the request of
Borrower, the Agent shall cause BNY to withdraw and transfer from the Project
Control Account such amount as Borrower requests in order to pay Cash Expenses
(directly to such payees as Borrower specifies or through funds transferred to
the Local Bank Account); provided that in the event the Combined Debt Service
Coverage Ratio or the Combined Projected Debt Service Coverage Ratio as
calculated on the most recent Calculation Delivery Date is less than 1.1 to 1.0,
then until such condition no longer exists, any withdrawals and transfers of
funds for Cash Expenses that would cause the aggregate withdrawals in such month
for Cash Expenses to exceed the aggregate Operating Costs allocated for such
month in the Rova I Operating Budget and the Rova II Operating Budget shall
require (except for withdrawals needed to fund emergency measures) the prior
written consent of Agent and, commencing on the 12th anniversary of the Tranche
A Conversion Date, Institutional Agent, in each case not to be unreasonably
withheld or delayed);


10

--------------------------------------------------------------------------------



          (ii)       Payments to Ash Reserve Account: After making the
withdrawals specified in clause (i) above, on each Repayment Date, withdraw and
transfer for deposit in the Ash Reserve Account, to the extent funds are
available, an amount equal to the lesser of (A) the excess of the Required Ash
Reserve Balance over the then-current balance in the Ash Reserve Account and
(B) the sum of (1) $1.35 (in 1991 U.S. dollars) per ton of ash disposed of
during the six month period immediately preceding such Repayment Date (such
dollar amount subject to increase promptly after the end of each calendar year
to reflect changes in the GNP Deflator during the immediately preceding calendar
year) and (2) any amounts not previously deposited in the Ash Reserve Account
due to unavailability;


          (iii)       Payment of Agency Fee: After making the withdrawals
specified in clauses (i) and (ii) above, on each date on which such fee is
payable, withdraw and pay the Agency Fees referred to in Section 2.2(d)(i)
hereof to Agent;


          (iv)       Payments of Interest, L/C Fees and Interest Rate Hedge
Costs: After making the withdrawals specified in clauses (i) through (iii)
above, (x) on each Interest Payment Date and on each date upon which payment is
required under Section 2.2(d)(ix) hereof or under any Interest Rate Hedge
Agreement, withdraw and transfer accordingly for the payment of any interest on
the Tranche A Loans, Tranche A Institutional Loans, Rova I L/C Fees, Series 1991
Bond L/C Fees, Yield-Maintenance Premiums on the Tranche A Institutional Loans
and other fees due under any of the Loan Instruments in connection with the
Tranche A Loans, and the Series 1991 Letter of Credit, including any Interest
Rate Hedge Agreement and (y) on each Interest Payment Date and on each date
occurring on and after the Tranche B Conversion Date upon which payment is
required under Section 2.2(d)(ix) hereof, withdraw and transfer accordingly for
the payment of any interest on the Tranche B Loans, Tranche B Institutional
Loans, Rova II L/C Fees, Series 1993 Rova Bond L/C Fees, Yield-Maintenance
Premiums on the Tranche B Institutional Loans and other fees due under any of
the Loan Instruments in connection with the Tranche B Loans;


          (v)       Payments of Debt Service: After making the withdrawals
specified in clauses (i) through (iv) above, on each Repayment Date and on each
date that Borrower incurs a Rova I L/C Reimbursement Obligation that cannot be
automatically converted into a Loan and on each Repayment Date that Borrower
incurs a Rova II L/C Reimbursement Obligation that cannot be automatically
converted into a Tranche B Loan, withdraw and transfer accordingly amounts for
the payment of Debt Service (after taking into account payments made pursuant to
clauses (iii) and (iv) above) due and payable on such date;


11

--------------------------------------------------------------------------------



          (vi)       Payments to Repair and Maintenance Account: After making
the withdrawals specified in clauses (i) through (v) above, on each Repayment
Date, withdraw and transfer for deposit in the Repair and Maintenance Account,
to the extent funds are available, an amount equal to the lesser of (A) the
excess of the Required Maintenance Balance over the then-current balance in the
Repair and Maintenance Account and (B) the sum of (1) $110,000 (in 1992 U.S.
dollars) such dollar amount subject to increase promptly after the end of each
calendar year to reflect changes in the GNP Deflator during the immediately
preceding calendar year plus (2) 50% of the Plant Aging Allowance Amount for the
calendar year in which such Repayment Date occurs plus (3) any amounts not
previously deposited in the Repair and Maintenance Account due to
unavailability;


          (vii)       Payments to Debt Protection Account: After making the
withdrawals specified in clauses (i) through (vi) above, on each Repayment Date
or such other date as requested by Borrower and approved by Agent in its sole
discretion, withdraw and transfer for deposit in the Debt Protection Account up
to a maximum amount of $18,000,000 to the extent necessary to fund the full
amount of the Required Debt Protection Balance, as follows: (A) first, 50% of
Discretionary Cash Flow; and (B) second, 100% of remaining Discretionary Cash
Flow as of such Repayment Date in an amount equal to the difference between (x)
the sum of all amounts previously withdrawn from such account or drawn under the
Debt Protection Letter of Credit to satisfy Borrower’s obligations under the
Loan Instruments less (y) the sum of all amounts previously deposited in such
account pursuant to this clause (B);


          (viii)       Capital Expenditures: After making the withdrawals
specified in clauses (i) through (vii) above, on any date withdraw such amounts
as are permitted under or consented to by Agent pursuant to Section 6.6(c)
hereof for capital expenditures;


          (ix)       Payments to Additional Collateral Account: After making the
withdrawals specified in clauses (i) through (viii) above, on each Repayment
Date, withdraw and transfer amounts for deposit in the Additional Collateral
Account to the extent necessary to fund the full amount of the Required
Additional Collateral Balance, as follows: (A) if on any Repayment Date the
Combined Debt Service Coverage Ratio or the Combined Projected Debt Service
Coverage Ratio, in each case as of the immediately preceding Calculation
Delivery Date, is less than 1.20 to 1.00 and greater than or equal to 1.15 to
1.00, an amount equal to 50% of Residual Cash Flow; (B) if on any Repayment Date
the Combined Debt Service Coverage Ratio or the Combined Projected Debt Service
Coverage Ratio, in each case as of the immediately preceding Calculation
Delivery Date, is less than 1.15 to 1.00 and greater than or equal to 1.10 to
1.00, an amount equal to 75% of Residual Cash Flow; and (C) if on any Repayment
Date the Combined Debt Service Coverage Ratio or the Combined Projected Debt
Service Coverage Ratio, in each case as of the immediately preceding Calculation
Delivery Date, is less than 1.10 to 1.00, an amount equal to 100% of Residual
Cash Flow. “Residual Cash Flow” means, as of any Repayment Date, the
Discretionary Cash Flow as calculated for such Repayment Date less the sum of
all amounts to be deposited on such Repayment Date in the Debt Protection
Account and all payments made as of such Repayment Date pursuant to Section
6.1(c) (viii) hereof since the Repayment Date immediately preceding such
Repayment Date;


12

--------------------------------------------------------------------------------



          (x)       Payments to Disallowance Reserve Account: After making the
withdrawals specified in clauses (i) through (ix) above, if a Disallowance
(except where such Disallowance is due to certain actions or inactions of
Virginia Power that will not result, pursuant to the Rova I Power Purchase
Agreement or the Rova II Power Purchase Agreement, as applicable, in reductions
in the revenue stream thereunder) has occurred, on each Repayment Date after
such Disallowance has first occurred, withdraw and transfer amounts for deposit
in the Disallowance Reserve Account, to the extent necessary to fund the full
amount of the Required Disallowance Balance, as follows: (A) during the period
commencing on the Closing Date and ending on the last day of the fifth year
following the Rova I Commercial Operations Date, 10% of Remaining Cash Flow, (B)
during the period commencing on the first day of the sixth year and ending on
the last day of the tenth year following the Rova I Commercial Operations Date,
50% of Remaining Cash Flow; and (C) during the period commencing on the first
day of the eleventh year following the Rova I Commercial Operations Date and
ending on the Tranche B Institutional Maturity Date, 100% of Remaining Cash
Flow. “Remaining Cash Flow” means, as of any Repayment Date, the Residual Cash
Flow for such Repayment Date less all amounts to be deposited on such Repayment
Date in the Additional Collateral Account; and


          (xi)       Transfers or Distributions by Borrower: After making the
withdrawals specified in clauses (i) through (x) above, Agent may cause BNY to
retain in a sub-account of the Project Control Account (which sub-account shall
not be available for the uses contemplated in (i) above) (hereinafter, the “Rate
Sub-Account”) an amount equal to the Rate Redetermination Amount upon (x) the
issuance of an initial decision (as defined in 18 C.F.R. § 385.702(a), or any
successor provision thereof, hereinafter referred to as an “Initial Decision”)
that recommends a reduction in the rates payable to Borrower under the Rova I
Power Purchase Agreement or (y) the issuance by FERC or any other regulatory
body having jurisdiction over the rates under the Rova I Power Purchase
Agreement of an order setting for hearing the issue of the reasonableness of
such rates. The Rate Redetermination Amount shall no longer be retained after
the earlier to occur of (1) the satisfaction of Borrower’s obligation under
clauses (x) or (y) of Section 6.26 hereof; (2) the issuance of a final order by
the FERC or such other regulatory body affirming the reasonableness of such
rates, or (3) the date on which it shall otherwise be evident (to the reasonable
satisfaction of the Agent) that no action is reasonably likely to be taken by
FERC or such other regulatory body with respect to such Initial Decision, order
or hearing, and if such retention ceases, then on the next succeeding Repayment
Date Agent shall withdraw and transfer to Borrower all funds so retained as set
forth in the last paragraph of this clause (xi); provided further, that if the
applicable FERC (or other such regulatory body) proceeding has not resulted in a
final order on the merits within 15 months after the applicable “refund
effective date” within the meaning of section 206(b) of the FPA, then retention
under this section shall not be made with respect to Cash Revenues derived from
electricity sold from the Facilities after such 15 months have expired, unless
Agent shall have reasonably determined that the primary reason that such
proceeding shall not have been resolved is the dilatory conduct of the Borrower.
In addition, immediately upon the issuance of a final order on the merits by the
FERC (or such other regulatory body) reducing the rates payable to Borrower
under the Rova I Power Purchase Agreement, (x) all funds in the Rate Sub-Account
shall be applied to prepay the Loans and the Institutional Loans in accordance
with Section 2.5(b) (vi) hereof and (y) funds in the Project Control Account
shall be retained in amounts as Agent shall reasonably determine to be required
to satisfy the unpaid portion of the Rate Redetermination Amount. In addition,
the Agent, in its discretion, may use such funds at any time to pay costs and
expenses incurred in connection with the Substitute Steam Arrangements and not
previously paid for by Borrower.


13

--------------------------------------------------------------------------------



          After any such amounts are retained in the Rate Sub-Account and after
retaining in the Project Control Account (A) a minimum balance of at least
$900,000, plus (B) such amounts as Agent reasonably determines (based on current
indications of operations and taking account of anticipated accumulations of
funds in subsequent months) are reasonably necessary to anticipate any payments
that Borrower may be required to make to Virginia Power pursuant to the Rova I
Power Purchase Agreement or the Rova II Power Purchase Agreement prior to the
next succeeding Repayment Date, and subject to Section 6.18(b) hereof, then, on
each Repayment Date, Agent shall cause BNY to withdraw and transfer the monies
remaining in the Project Control Account to such account as Borrower shall
direct, including any account permitted pursuant to Section 6.10(b) hereof;
provided that within three years after the Tranche A Conversion Date, Borrower,
Agent, Co-Agents and Institutional Agent shall negotiate in good faith a
procedure that will permit withdrawals to be made under this clause (xi) on a
quarterly rather than a semi-annual basis, while preventing, in the reasonable
judgment of Agent, Co-Agents and Institutional Agent, any increase in the risk
to the Lenders, the Institutional Lenders, the Issuing Bank and the Bond L/C
Issuing Bank of non-payment of any obligation under the Loan Instruments.
Borrower may from time to time withdraw funds then on deposit in the Project
Control Account as Retained Amounts upon delivery to Agent of an unconditional,
absolute and irrevocable letter of credit or third party guaranty in each case
in form and substance and from an issuer or third party, as the case may be,
satisfactory to Agent and Co-Agents in their sole discretion.


14

--------------------------------------------------------------------------------



          (d)       Ash Reserve Account. (i) The Agent, at the request of the
Borrower, shall maintain a special account (the “Ash Reserve Account”) at BNY
and such account shall be titled “Ash Reserve Account”. The Agent shall have
“control” (within the meaning of the UCC) over the Ash Reserve Account in
accordance with the terms of the Deposit Agreement. The Ash Reserve Account
shall be funded pursuant to Section 6.1(c)(ii) hereof up to a maximum amount of
$1,000,000 (the “Required Ash Reserve Balance”). On the Amendment No. 10
Execution Date, the proceeds of the funds which were on deposit in the Original
Ash Reserve Account shall be deposited in the Ash Reserve Account. The Borrower
shall cause the Agent to cause BNY to use funds in the Ash Reserve Account for
payment of the “Capacity Charges” described in Section 6(b) of the Ash Disposal
Agreement. So long as no Event of Default has occurred and is continuing, on
each Repayment Date, Agent shall cause BNY to transfer on instruction by
Borrower any amount in excess of the Required Ash Reserve Balance for deposit in
the Project Control Account as an item of Cash Revenues and such amount shall be
applied on such date pursuant to the provisions of Section 6.1(c) hereof and
shall be available for withdrawal by Agent for the benefit of the Borrower from
the Project Control Account pursuant to Section 6.1(c)(xi) above on such date,
subject to any prior applications pursuant to Section 6.1(c) hereof; and


          (ii)        Notwithstanding any provision in this Agreement or any of
the Loan Instruments to the contrary, including Section 6.1(d)(i) hereof,
commencing upon the effective date of Amendment No. 6 to the Credit Agreement:


          (A)        the Ash Reserve Account shall be funded pursuant to Section
6.1(c)(ii) hereof up to a maximum amount of $600,000 and such amount shall be
considered the “Required Ash Reserve Balance”, provided, that, in the event that
any of the funds held in the Ash Reserve Account are used pursuant to section
6.1(d)(ii)(B) below, such maximum amount shall immediately increase to
$1,000,000 and the term “Required Ash Reserve Balance” shall revert to the
meaning given such term in Section 6.1(d)(i) above; and


          (B)        The Lenders and Institutional Lenders shall be entitled to
use the funds in the Ash Reserve Account to satisfy payment obligations of
Borrower under the Loan Instruments after (1) distributing funds from the
Additional Collateral Account for such purpose pursuant to Section 6.1(g) below;
and (2) using funds in the Debt Protection Account for such purpose pursuant to
Section 6.1(f) below; provided, that, in the event that the Borrower receives
written notice from the Independent Engineer that a new Ash Monofill (as defined
in the Ash Disposal Agreement) will be required for the Facilities, immediately
upon the receipt of such notice by Borrower, and thereafter, (x) the funds in
the Ash Reserve Account shall no longer be used as provided in this Section
6.1(d)(ii)(B), (y) the maximum amount to which the Ash Reserve Account shall be
funded shall increase to $1,000,000, and (z) the term “Required Ash Reserve
Balance” shall revert to the meaning given such term in Section 6.1(d)(i) above.


15

--------------------------------------------------------------------------------



          (e)       Repair and Maintenance Account. The Agent, at the request of
the Borrower, shall maintain a special account (the “Repair and Maintenance
Account”) at BNY and such account shall be titled “Repair and Maintenance
Account”. The Agent shall have “control” (within the meaning of the UCC) over
the Repair and Maintenance Account in accordance with the terms of the Deposit
Agreement. The Repair and Maintenance Account shall be funded pursuant to
Section 6.1(c)(vi) hereof up to a maximum amount of (x) $2,200,000 on or prior
to January 31, 2004 and after January 31, 2010 and (y) $2,600,000 after January
31, 2004 through and including January 31, 2010 (such amount the “Required
Maintenance Balance”). On the Amendment No. 10 Execution Date, the proceeds of
the funds which were on deposit in the Original Repair and Maintenance Account
shall be deposited in the Repair and Maintenance Account. Borrower may only use
funds in the Repair and Maintenance Account from time to time to pay prudent
expenses associated with major equipment inspection, major overhaul, major
repair and major component replacement with respect to the Facilities. So long
as no Event of Default has occurred and is continuing, on each Repayment Date,
Agent shall cause BNY to transfer on instruction by Borrower any amount in
excess of the Required Maintenance Balance for deposit in the Repair and
Maintenance Account as an item of Cash Revenues and such amount shall be applied
on such date pursuant to the provisions of Section 6.1(c) hereof and shall be
available for withdrawal by Borrower from the Repair and Maintenance Account
pursuant to Section 6.1(c)(xi) above on such date, subject to any prior
applications pursuant to Section 6.1(c) hereof.


          (f)       Debt Protection Account. (aa) The Agent, at the request of
the Borrower, shall maintain a special account (the “Debt Protection Account”)
at BNY and such account shall be titled “Debt Protection Account”. The Agent
shall have “control” (within the meaning of the UCC) over the Debt Protection
Account in accordance with the terms of the Deposit Agreement. The Debt
Protection Account shall be funded pursuant to Section 6.1(c)(vii) hereof and as
set forth in this Section 6.1(f) up to a maximum amount of $20,000,000 (the
“Required Debt Protection Balance”). On the Amendment No. 10 Execution Date, the
proceeds of the funds which were on deposit in the Original Debt Protection
Account shall be deposited in the Debt Protection Account. The Lenders and the
Institutional Lenders shall be entitled to use the funds in the Debt Protection
Account to satisfy payment obligations of Borrower under the Loan Instruments
after distributing funds from the Additional Collateral Account for such purpose
pursuant to Section 6.1(g) below. So long as no Event of Default has occurred
and is continuing, on each Repayment Date, Agent shall cause BNY to transfer on
instruction by Borrower any amount in excess of the Required Debt Protection
Balance for deposit in the Project Control Account as an item of Cash Revenues
and such amount shall be applied on such date pursuant to the provisions of
Section 6.1(c) hereof and shall be available for withdrawal by Borrower from the
Project Control Account pursuant to Section 6.1(c)(xi) above on such date,
subject to any prior applications pursuant to Section 6.1(c) hereof.


16

--------------------------------------------------------------------------------



          Borrower may from time to time cause Agent to withdraw for Borrower’s
benefit funds then on deposit in the Debt Protection Account up to an aggregate
maximum amount of $19,700,000 upon delivery to Agent of one or more (but no more
than three at any one time outstanding) unconditional, absolute and irrevocable
letters of credit in form and substance and from (i) an issuer whose senior
unsecured debt is rated “Aal” or better by Moody’s or “AA+” or better by S&P or
possessing an equivalent rating from another nationally recognized credit rating
agency of similar standing acceptable to Agent, or (ii) Bank One, N.A. provided
that its senior unsecured debt is rated “Aa2” or better by Moody’s or “A” or
better by S&P or an equivalent rating from another nationally recognized credit
rating agency of similar standing acceptable to Agent (each such letters of
credit as each may be amended, supplemented, renewed or replaced (with the
consent of Majority Lenders) is hereinafter referred to as the “Debt Protection
Letter of Credit”) together with such corporate documents, legal opinions and
other documents and information, all as Agent may reasonably request. The amount
of any Debt Protection Letter of Credit shall equal the amount of cash withdrawn
from the Debt Protection Account (exclusive of withdrawals made pursuant to
Section 6.1(f)(bb)(B) hereof, for which no Debt Protection Letter of Credit is
required). Each Debt Protection Letter of Credit shall provide that Agent may
draw down the amount of any such Debt Protection Letter of Credit and apply the
same to satisfy payment obligations for which funds in the Debt Protection
Account may be used, and upon any such drawing Agent shall draw down the full
amount of all such Debt Protection Letters of Credit and deposit the amount of
such drawdowns in the Debt Protection Account. After Agent shall have so drawn
down on any Debt Protection Letter of Credit, Borrower shall not be entitled to
deliver additional Debt Protection Letters of Credit until and unless the Debt
Protection Account is funded in the full amount of the Required Debt Protection
Balance. Each Debt Protection Letter of Credit shall provide that Agent may draw
on such Debt Protection Letter of Credit if (x) Borrower shall fail to deliver
to Agent a further renewal or replacement of such Debt Protection Letter of
Credit then in effect not less than 30 days prior to its expiration date or (y)
upon five days notice to Borrower if the rating of the senior unsecured debt of
the issuer of such Debt Protection Letter of Credit is downgraded such that (i)
its senior unsecured debt is no longer rated “Aa1” or better by Moody’s or “AA+”
or better by S&P (or the equivalent thereof by another nationally recognized
credit agency of similar standing), or (ii) in the case of Bank One, N.A., its
senior unsecured debt is no longer rated “Aa2” or better by Moody’s or “A” or
better by S&P (or the equivalent thereof by another nationally recognized credit
agency of similar standing). Each Debt Protection Letter of Credit shall be (i)
for a minimum of 364 days and (ii) in the case of a renewal or replacement, in
an amount equal to the stated amount of such Debt Protection Letter of Credit
being replaced (with provisions providing for increases thereof identical to the
Debt Protection Letter of Credit being replaced) or with other substantially
similar provisions (other than as to the stated amount thereof) acceptable to
Agent in its sole discretion. Borrower agrees that if any dispute shall arise as
to the right of Agent to submit any Debt Protection Letter of Credit for payment
or to draw thereunder, Borrower will not join the issuer thereof in any action
or proceeding seeking to enjoin or stop payment on such Debt Protection Letter
of Credit. Nothing contained in this paragraph shall affect Borrower’s
continuing obligations to deposit funds in the Debt Protection Account as
provided in this Section 6.1 unless and until such obligations have been
satisfied by delivery to Agent of a Debt Protection Letter of Credit or an
increase in the amount available under any Debt Protection Letter of Credit then
held by Agent. The amount of any Debt Protection Letter of Credit shall be
deemed to be included in the balance of the Debt Protection Account for purposes
of determining the balance of the Debt Protection Account where required to do
so in this Agreement. Each Debt Protection Letter of Credit shall constitute a
Loan Instrument. Costs and expenses incurred by or on behalf of Borrower in
connection with any Debt Protection Letter of Credit shall not constitute Cash
Expenses.


17

--------------------------------------------------------------------------------



          (bb)        Notwithstanding the provisions of Section 6.1(f)(aa)
above, (A) commencing on the effective date of Amendment No. 6 to Credit
Agreement and ending on January 31, 2010, (x) the maximum amount to which the
Debt Protection Account shall be funded shall be increased by $550,000 on each
Repayment Date that is a Quarterly Date in January and each Repayment Date that
is a Quarterly Date in July, commencing on January 1, 2002 through and including
July 31, 2008 and (y) the term “Required Debt Protection Balance” shall mean, at
any given time, the maximum amount to which the Debt Protection Account shall be
funded in accordance with this section 6.1(f)(bb); and (B) as long as no Event
of Default has occurred and is continuing, (1) on January 31, 2009, any amounts
on deposit in the Debt Protection Account in excess of $23,000,000 and (2) on
January 31, 2010, the Agent shall cause any amounts on deposit in the Debt
Protection Account in excess of $20,000,000 to be distributed to the Borrower to
such account as Borrower shall direct and simultaneously with the last such
distribution, the provisions of this Section 6.1(f)(bb) shall cease to have any
force or effect.


          (g)       Additional Collateral Account. The Agent, at the request of
the Borrower, shall maintain a special account (the “Additional Collateral
Account”) at BNY and such account shall be titled “Additional Collateral
Account”. The Agent shall have “control” (within the meaning of the UCC) over
the Additional Collateral Account in accordance with the terms of the Deposit
Agreement. The Additional Collateral Account shall be funded pursuant to Section
6.1(c)(ix) hereof up to a maximum amount of $20,000,000 (the “Required
Additional Collateral Balance”). On the Amendment No. 10 Execution Date, the
proceeds of the funds which were on deposit in the Original Additional
Collateral Account shall be deposited in the Additional Collateral Account. The
Lenders and the Institutional Lenders shall be entitled to use the funds in the
Additional Collateral Account to satisfy payment obligations of Borrower under
the Loan Instruments. If on any Calculation Delivery Date the Combined Debt
Service Coverage Ratio and the Combined Projected Debt Service Coverage Ratio
then delivered pursuant to Section 6.2 hereof are equal to or greater than 1.25
to 1.00, so long as no Event of Default has occurred and is continuing, then
Agent shall cause BNY to transfer on instruction by Borrower the monies in the
Additional Collateral Account for deposit in the Project Control Account as an
item of Cash Revenues. Funds in the Additional Collateral Account may, upon
three Banking Days’ prior written notice from Borrower to Agent, be used to
prepay Agreement Term Loans (including a reduction in the Bond Letter of Credit
Facilities) and Institutional Term Loans (together with the Yield-Maintenance
Premium with respect to the principal amount of the Institutional Term Loans
being prepaid) on a pro rata basis (such prepayments to be applied to whichever
is the last maturing principal repayment as between the Tranche A Term Loan and
the Tranche B Term Loan and to whichever is the last maturing principal
repayment as between the Tranche A Institutional Term Loan and the Tranche B
Institutional Term Loan). So long as no Event of Default has occurred and is
continuing, on each Repayment Date, Agent shall transfer on instruction by
Borrower any amount in excess of the Required Additional Collateral Balance for
deposit in the Project Control Account as an item of Cash Revenues and such
amount shall be applied on such date pursuant to the provisions of Section
6.1(c) hereof and shall be available for withdrawal by Borrower from the Project
Control Account pursuant to Section 6.1(c)(xi) above on such date, subject to
any prior applications pursuant to Section 6.1(c) hereof.


18

--------------------------------------------------------------------------------



          (h)       Disallowance Reserve Account. Commencing on or prior to an
event of Disallowance that requires deposits to be made pursuant to Section
6.1(c)(x) hereof, the Agent shall, at the request of Borrower, maintain a
special account (the “Disallowance Reserve Account”) at BNY and such account
shall be titled “Disallowance Reserve Account”. The Agent shall have “control”
(within the meaning of the UCC) over the Disallowance Reserve Account in
accordance with the terms of the Deposit Agreement. The Disallowance Reserve
Account shall be funded from time to time pursuant to Section 6.1(c)(x) hereof
up to a maximum amount, calculated as the aggregate of all such fundings (the
“Required Disallowance Funding”), equal to the least of (“Required Disallowance
Balance”) (i) $34,500,000, (ii) the aggregate amount, as determined by
Institutional Agent and Agent, that will be due and owing to Virginia Power
(whether by direct payment or as set-offs or deductions from payments due from
Virginia Power) pursuant to the terms of Article 18 of each of the Power
Purchase Agreements (including any interest) for the period commencing (a) with
respect to the Rova I Power Purchase Agreement, on the 18th anniversary of the
Rova I Commercial Operations Date and ending on the Tranche B Institutional
Maturity Date and (b) with respect to the Rova II Power Purchase Agreement, or
in the event the Rova II Power Purchase Agreement has been terminated, with
respect to the Rova I Power Purchase Agreement, on the 15th anniversary of the
Rova II Commercial Operations Date and ending on the Tranche B Institutional
Maturity Date and (iii) until all Obligations to the Accounts and Lenders have
been satisfied in full, the Total Outstanding Extensions of Credit on the date
of the applicable funding and thereafter the difference (if a positive number)
between the aggregate unpaid principal amount of the Institutional Loans
outstanding on the date of the applicable funding and the balance of the Debt
Protection Account on such date. On the Amendment No. 10 Execution Date, the
proceeds of the funds which were on deposit in the Original Disallowance Reserve
Account shall be deposited in the Disallowance Reserve Account. Funds in the
Disallowance Reserve Account shall be used only as follows: (x) at any time the
Institutional Lenders shall be entitled to use the funds in the Disallowance
Reserve Account to satisfy payment obligations of Borrower under the Loan
Instruments upon any declaration that Obligations are due and payable pursuant
to Section 7.2(a) hereof, and (y) from and after the earlier of the 18th
anniversary of the Rova I Commercial Operations Date or the 15th anniversary of
the Rova II Commercial Operations Date, the Institutional Lenders shall also be
entitled to use the funds in the Disallowance Reserve Account to satisfy payment
obligations of Borrower under the Loan Instruments upon any Event of Default
under Section 7.1(a) hereof, provided, that any application of funds pursuant to
clause (x) or (y) hereof to any Obligations to the Institutional Agent or
Institutional Lenders shall be made only as part of a prorata application to the
Obligations of all the Secured Parties, based on each Secured Party’s share of
the Total Outstanding Extensions of Credit as of the date of such application
and any prepayments of principal shall be applied to whichever is the last
maturing principal repayment as between the Tranche A Term Loan and the Tranche
B Term Loan, and to whichever is the last maturing principal repayment as
between the Tranche A Institutional Term Loan and the Tranche B Institutional
Term Loan. In addition, commencing on the earlier of the 18th anniversary of the
Rova I Commercial Operations Date or the 15th anniversary of the Rova II
Commercial Operations Date, and so long as no Default or Event of Default has
occurred and is continuing, on each Repayment Date, Borrower may use funds in
the Disallowance Reserve Account to prepay the Institutional Term Loan, together
with the Yield-Maintenance Premium with respect to the principal amount of the
Institutional Term Loan being prepaid, such prepayments to be applied to
whichever is the last maturing principal repayment as between the Tranche A
Institutional Term Loan and the Tranche B Institutional Term Loan. So long as no
Event of Default has occurred and is continuing, on each Repayment Date, Agent
shall transfer on instruction by Borrower any amount in excess of the Required
Disallowance Funding for deposit in the Project Control Account as an item of
Cash Revenues and such amount shall be applied on such date pursuant to the
provisions of Section 6.1(c) hereof and shall be available for withdrawal by
Borrower from the Project Control Account pursuant to Section 6.1(c)(xi) above
on such date, subject to any prior applications pursuant to Section 6.1(c)
hereof. The Disallowance Reserve Account and the funds therein shall be held by
a collateral agent designated by Institutional Agent and said collateral agent
shall hold a perfected prior security interest therein for the benefit of
Institutional Agent and Institutional Lenders only, provided that disbursements
from the Disallowance Reserve Account shall be made in accordance with this
Section 6.1(h), where required, for the benefit of the Secured Parties.
Documentation reflecting the arrangement contemplated in this Section 6.1(h)
shall be satisfactory to the Institutional Agent and Agent.


19/20

--------------------------------------------------------------------------------



          (i)       Contingency Account. The Agent, at the request of the
Borrower, shall maintain two special accounts (the “Rova I Contingency Account”
and the “Rova II Contingency Account”) at BNY and such accounts shall be titled
“Roanoke Rova I Contingency Account” and “Rova II Contingency Account”. The
Agent shall have “control” (within the meaning of the UCC) over the Contingency
Account in accordance with the terms of the Deposit Agreement. All of the monies
specified below shall be deposited in the Contingency Accounts as set forth
below. On the Amendment No. 10 Execution Date, the proceeds of the funds which
were on deposit in the Original Rova I Contingency Account shall be deposited in
the Rova I Contingency Account and proceeds of the funds which were on deposit
in the Original Rova II Contingency Account shall be deposited in the Rova II
Contingency Account. Borrower hereby irrevocably authorizes Agent to cause BNY
to open sub-accounts within the Contingency Accounts for ease of administration,
and to cause BNY to make withdrawals from the Contingency Accounts pursuant to
this Agreement for the purposes set forth below, or, where not specified or
determinable, as Agent shall reasonably deem necessary or advisable:


          (i)       Casualty Proceeds: All proceeds of Insurance Policies (other
than such proceeds aggregating less than $2,000,000 in any fiscal year of
Borrower, which shall be released directly to Borrower for use in restoration of
the Facility to which the proceeds relate in accordance with Section 6.16
hereof), condemnation awards and similar payments, to be applied pursuant to
Section 6.16 hereof, or, to the extent such proceeds are not to be used for
restoration pursuant to Section 6.16, to be deposited into the Rova I
Contingency Account to the extent such proceeds relate to the Rova I Facility
and into the Rova II Contingency Account to the extent such proceeds relate to
the Rova II Facility and to the extent such proceeds cannot be so allocated,
then, as the Agent and the Institutional Agent shall in their sole discretion
determine to be applied to prepay the Agreement Term Loans and the Institutional
Term Loans pursuant to Section 2.5(b) (ii) hereof;


          (ii)        [Reserved];


          (iii)        [Reserved];


          (iv)       Payments for Draw on Virginia Power Letter of Credit:
Payments of equity pursuant to Section 2(c) of the Equity Agreement to be
deposited into the Rova I Contingency Account and to be applied to satisfy any
Rova I Virginia Power L/C Reimbursement Obligations then outstanding;


          Payments of equity pursuant to Section 2(c), Sections 2(d) and the
last sentence of Section 2(j) of the Equity Agreement which, in Agent’s
determination, is to be allocated to Rova II Virginia Power L/C Reimbursement
Obligations and to be deposited into the Rova II Contingency Account and to be
applied to satisfy any Rova II Virginia Power L/C Reimbursement Obligations then
outstanding;


          (v)        [Reserved];


          (vi)       Substitute Steam Costs: Payments under clause (x) of
Section 2(h) of the Equity Agreement in respect of the Substitute Steam
Arrangements shall be deposited into the Rova I Contingency Account to be
applied by Agent for the costs and expenses incurred in connection with the
Substitute Steam Arrangements.


21

--------------------------------------------------------------------------------



          (vii)       Indemnification Payments: Payments under indemnification
agreements referred to in Section 2(g) of the Equity Agreement shall be
deposited into the Contingency Accounts and shall be applied by Agent to make
the payments owing under the Project Contracts in accordance with the terms
thereof.


          (j)       Repayment Accounts. The Agent, at the request of Borrower,
shall maintain two special depository accounts (the “Tranche A Repayment
Account” and the “Tranche B Repayment Account”) at BNY and such accounts shall
be titled “Tranche A Repayment Account” and “Tranche B Repayment Account”. The
Agent shall have “control” (within the meaning of the UCC) over the Tranche A
Repayment Account and the Tranche B Repayment Account in accordance with the
terms of the Deposit Agreement. All of the Tranche A Repayment Amounts shall be
deposited in the Tranche A Repayment Account and all of the Tranche B Repayment
Amounts shall be deposited in the Tranche B Repayment Account. On the Amendment
No. 10 Execution Date, the proceeds of the funds which were on deposit in the
Original Tranche A Repayment Account shall be deposited in the Tranche A
Repayment Account and proceeds of the funds which were on deposit in the
Original Tranche B Repayment Account shall be deposited in the Tranche B
Repayment Account. Borrower hereby irrevocably authorizes Agent to cause BNY to
make withdrawals from the Tranche A Repayment Account to the extent necessary to
permit Agent to apply all or any portion of such sums as are in the Tranche A
Repayment Account against (i) L/C Reimbursement Obligations relating to the
redemption of the Series 1991 Bonds as set forth in Section 2.4(c) hereof and
Section 3.2(f)(ii) hereof and expenses or fees of any of the Secured Parties in
accordance with Section 6.24 hereof related to any such redemption, (ii) the
Term Loan arising from the conversion of the Drawings relating to the payment of
the Series 1991 Bonds upon the acceleration thereof and expenses or fees of any
of the Secured Parties in accordance with Section 6.24 hereof related to any
such acceleration or (iii) against such other Obligations of Borrower as
permitted under the Deposit Agreement. Borrower hereby irrevocably authorizes
Agent to cause BNY to make withdrawals from the Tranche B Repayment Account to
the extent necessary to permit Agent to apply all or any portion of such sums as
are in the Tranche B Repayment Account against (i) L/C Reimbursement Obligations
relating to the redemption of the Series 1993 Bonds as set forth in Section
2.4(c) hereof and Section 3.2(f)(ii) hereof and expenses or fees of any of the
Secured Parties in accordance with Section 6.24 hereof related to any such
redemption, (ii) the Term Loan arising from the conversion of the Drawings
relating to the payment of the Series 1993 Bonds upon the acceleration thereof
and expenses or fees of any of the Secured Parties in accordance with Section
6.24 hereof related to any such acceleration or (iii) against such other
Obligations of Borrower as permitted under the Deposit Agreement.


22

--------------------------------------------------------------------------------



          (k)       Permitted Investments. Funds in the Accounts (other than the
Local Bank Account) may be invested and reinvested only in Permitted Investments
and liquidated (at the risk and expense of Borrower) in accordance with
instructions given to Agent by Borrower (prior to the occurrence of an Event of
Default and, thereafter, as determined by Agent) and given by Agent to BNY in
accordance with the Deposit Agreement. Agent shall not be required to cause BNY
to take any action with respect to investing the funds in the Accounts in the
absence of written instructions by Borrower. Neither Agent nor BNY shall be
liable for any loss resulting from any Permitted Investment or the sale or
redemption thereof. If and when cash is required for disbursement in accordance
with this Section 6.1, Agent is authorized, without instructions from Borrower,
to the extent necessary to make payments required pursuant to this Section 6.1
in the event Borrower fails to do so in a timely manner, to cause BNY to cause
Permitted Investments to be sold or otherwise liquidated into cash (without
regard to maturity) in such manner as Agent shall deem reasonable and prudent
under the circumstances.


          All funds in the Accounts and all Permitted Investments made in
respect thereof (other than with respect to the Local Bank Account), shall be
held by BNY under the control of Agent and the interests of Borrower therein
shall constitute part of the security subject to the pledge and security
interests created by the Security Documents.


          (l)       Accounts, Generally. Borrower shall not make, attempt to
make or consent to the making of any withdrawal or transfer from the Accounts
except in strict adherence to the provisions of this Agreement. Notwithstanding
anything to the contrary herein, the Agent shall have the exclusive authority to
give instructions and directions to BNY with respect to the Accounts. The Agent
reserves its right at any time and from time to time to cause BNY to create
separate accounts in respect of the Rova I Facility and the Rova II Facility and
Borrower shall execute such documentation as Agent requests in connection with
the creation of any such accounts and the continuation of the Lien created
pursuant to the Deposit Agreement as to such new accounts.


          (m)       Use of Certain Collateral in Accounts. (i) Notwithstanding
anything in Section 2.4 of the Deposit Agreement or this Agreement to the
contrary, the Agent agrees that the Account Funds (as defined in the Deposit
Agreement) in the Tranche A Repayment Account shall remain in the Tranche A
Repayment Account until such time as (A) Borrower is permitted under the Series
1991 Indenture to cause the redemption of the Series 1991 Bonds referred to in
Section 3.2(f)(ii) hereof and such Series 1991 Bonds are redeemed or (B) there
shall have been an acceleration of the Series 1991 Bonds or (C) the Series 1991
Letter of Credit shall have terminated or expired while Series 1991 Bonds are
Outstanding and a Person other than a Lender shall have delivered a Series 1991
Substitute Letter of Credit or a Series 1991 Fixed Rate Credit Facility to the
Series 1991 Trustee. At such time as Borrower is permitted under the Series 1991
Indenture to cause the redemption of such Series 1991 Bonds and such Series 1991
Bonds are redeemed, Agent shall direct BNY to apply such sums as are in the
Tranche A Repayment Account against the Rova I L/C Reimbursement Obligation, any
interest outstanding with respect to such Obligation in accordance with Section
3.2(d)(iv)(F)(y) or Section 2.2(a) hereof and any fees and expenses outstanding
with respect to such Obligation in accordance with Section 6.24 hereof relating
to such redemptions. If there shall have been an acceleration of the Series 1991
Bonds, Agent shall direct BNY to apply such sums as are in the Tranche A
Repayment Account against the principal and interest due with respect to
existing Series 1991 Term Loan arising from the conversion of the Drawings
relating to the payment of the Series 1991 Bonds upon acceleration and any fees
and expenses outstanding with respect to such Term Loan in accordance with
Section 6.24 hereof. At such time as the Series 1991 Letter of Credit terminates
or expires while Series 1991 Bonds are Outstanding and a Person other than a
Lender delivers a Series 1991 Substitute Letter of Credit or a Series 1991 Fixed
Rate Credit Facility, then upon the repayment of the principal and interest due
with respect to Series 1991 Term Loan and any fees and expenses outstanding with
respect to such Term Loan in accordance with Section 6.24 hereof arising from
the conversion of the Drawings relating to the redemption or acceleration of the
Series 1991 Letter of Credit and application of any remaining Account Funds by
the Agent in accordance with Section 6.1(m)(iv) hereof, Agent shall direct BNY
to pay over to Borrower, or such other Person as Borrower directs, all Account
Funds (as such term is defined in the Deposit Agreement) in the Tranche A
Repayment Account (other than Tranche A Term Loan Repayment Amounts which shall
be paid in accordance with Section 2.4 hereof).


23

--------------------------------------------------------------------------------



          (ii)        Notwithstanding anything in Section 2.4 of the Deposit
Agreement or this Agreement to the contrary, the Agent agrees that the Account
Funds in the Tranche B Repayment Account shall remain in the Tranche B Repayment
Account until such time as (A) Borrower is permitted under the Series 1993
Indenture to cause the redemption of the Series 1993 Bonds referred to in
Section 3.2(f)(ii) hereof and such Series 1993 Bonds are redeemed or (B) there
shall have been an acceleration of the Series 1993 Bonds or (C) the Series 1993
Letter of Credit shall have terminated or expired while Series 1993 Bonds are
Outstanding and a Person other than a Lender shall have delivered a Series 1993
Substitute Letter of Credit or a Series 1993 Fixed Rate Credit Facility to the
Series 1993 Trustee. At such time as Borrower is permitted under the Series 1993
Indenture to cause the redemption of such Series 1993 Bonds and such Series 1993
Bonds are redeemed, Agent shall direct BNY to apply such sums as are in the
Tranche B Repayment Account against the Rova II L/C Reimbursement Obligation,
any interest outstanding with respect to such Obligation in accordance with
Section 3.2(d)(iv)(F)(y) or Section 2.2(a) hereof and any fees and expenses
outstanding with respect to such Obligation in accordance with Section 6.24
hereof relating to such redemptions. If there shall have been an acceleration of
the Series 1993 Bonds, Agent shall direct BNY to apply such sums as are in the
Tranche B Repayment Account against the principal and interest due with respect
to existing Series 1993 Term Loan arising from the conversion of the Drawings
relating to the payment of the Series 1993 Bonds upon acceleration and any fees
and expenses outstanding with respect to such Term Loan in accordance with
Section 6.24 hereof. At such time as the Series 1993 Letter of Credit terminates
or expires while Series 1993 Bonds are Outstanding and a Person other than a
Lender delivers a Series 1993 Substitute Letter of Credit or a Series 1993 Fixed
Rate Credit Facility, then upon the repayment of the principal and interest due
with respect to Series 1993 Term Loan and any fees and expenses outstanding with
respect to such Term Loan in accordance with Section 6.24 hereof arising from
the conversion of the Drawings relating to the redemption or acceleration of the
Series 1993 Letter of Credit and application of any remaining Account Funds by
the Agent in accordance with Section 6.1(m)(iv) hereof, Agent shall direct BNY
to pay over to Borrower, or such other Person as Borrower directs, all Account
Funds (as such term is defined in the Deposit Agreement) in the Tranche B
Repayment Account (other than Tranche B Term Loan Repayment Amounts which shall
be paid in accordance with Section 2.4 hereof).


24

--------------------------------------------------------------------------------



          (iii)        Agent shall take such action as instructed by Borrower to
restrict or limit the yield on the investment of the Account Funds in the
Tranche A Repayment Account or the Tranche B Repayment Account. Agent shall not
be required to take any such action with respect to any Account Funds in the
Tranche A Repayment Account or the Tranche B Repayment Account in the absence of
written instructions by the Borrower.


          (iv)        Upon payment in full of the Series 1991 Bonds, any portion
of the investment earnings in the Tranche A Repayment Account and any other
sums, if any, then in the Tranche A Repayment Account, may be applied by Agent
against such Obligations of Borrower as Agent may determine in its sole
discretion. Upon payment in full of the Series 1993 Bonds, any portion of the
investment earnings in the Tranche B Repayment Account and any other sums, if
any, then in the Tranche B Repayment Account, may be applied by Agent against
such Obligations of Borrower as Agent may determine in its sole discretion.


          (n)       Instructions for Transfer, Withdrawals and Disbursements
from the Accounts.


          (i)        For purposes of requesting any transfer, withdrawal or
disbursement to or from any of the Accounts, the Borrower shall deliver to the
Agent proposed instructions for such disbursements, transfers and withdrawals
within two (2) Banking Days prior to the date Borrower requests such
disbursement, transfer or withdrawal to be made (“Transfer/Withdrawal
Instructions”). The Borrower shall only request the disbursement, transfer, or
withdrawal of funds from the Accounts (other than the Local Bank Account)
pursuant to proposed Transfer/Withdrawal Instructions in accordance with the
terms of this Section 6.1. All such proposed Transfer/Withdrawal Instructions
shall specify: (A) the Account from which each disbursement, transfer or
withdrawal is requested, the Person or Account to which such disbursement,
transfer or withdrawal is to be made, and the amount of such disbursement,
transfer, or withdrawal; and (B) the date upon which such disbursement, transfer
or withdrawal is to be made.


          (ii)        The Agent shall review any proposed Transfer/Withdrawal
Instructions upon receipt thereof from the Borrower. If the Agent (A) determines
that all amounts requested for disbursement, transfer or withdrawal in such
proposed Transfer/Withdrawal Instructions have been correctly calculated, and
(B) determines that such proposed Transfer/Withdrawal Instructions are
consistent with, and satisfy the requirements of, the provisions of this Section
6.1 and the other Loan Instruments, the Agent shall countersign such proposed
Transfer/Withdrawal Instructions and deliver the same to BNY within two (2)
Banking Days after receipt thereof from the Borrower.


25

--------------------------------------------------------------------------------



          If the Agent (A) determines that any amounts requested for
disbursement, transfer or withdrawal in such proposed Transfer/Withdrawal
Instructions have been incorrectly calculated, or (B) determines that such
proposed Transfer/Withdrawal Instructions are inconsistent with, or otherwise
fail to satisfy the requirements of, the provisions of this Section 6.1 and any
other Loan Instrument, the Agent shall, within one (1) Banking Day after receipt
of such proposed Transfer/Withdrawal Instructions from the Borrower, return such
proposed Transfer/Withdrawal Instructions to the Borrower with its
determinations noted thereon.


          Nothing in this Section 6.1 shall preclude the Agent from consulting
with the Borrower or any Secured Party in making its determinations with respect
to the accuracy of any proposed Transfer/Withdrawal Instructions.


          (iii)        Notwithstanding any other provision of this Section
6.1(n) to the contrary, (A) if at any time the Borrower fails to deliver
proposed Transfer/Withdrawal Instructions to the Agent to effect any
disbursement, transfer or withdrawal from any Account as and when contemplated
by this Agreement and any other Loan Instrument, Agent may, but shall not have
any obligation to, direct BNY to make disbursements, transfers or withdrawals
from any Account as permitted pursuant to this Section 6.1 or (B) upon the
occurrence and during the continuation of an Event of Default, the Agent shall
have the right, subject to Section 6.1(m), to direct BNY to administer the
Accounts and disburse Account Funds (as defined in the Deposit Agreement)
therefrom as directed by the Agent for such purposes as Agent shall deem
advisable, including, without limitation, for the payment of Borrower’s
Obligations to the Secured Parties and Agent (whether or not then due and
payable) in such order of application as the Loan Instruments require. The Agent
shall have no liability with respect to actions taken pursuant to this
Section 6.1(n) (except to the extent of any willful misconduct or gross
negligence) and shall be indemnified by the Borrower pursuant to Section 6.24.”


          (l)        Section 6.10 of the Credit Agreement shall be amended by
deleting the words “commercial bank in North Carolina or Virginia” in line 3
thereof and inserting the words “bank reasonably acceptable to the Agent (upon
the prior written approval of the Agent, without further consent or approval by
any Lender) which such bank accounts may be established, and, notwithstanding
anything to the contrary contained in Section 6.19(c) of this Agreement, may be
terminated or cancelled (upon the prior written consent of the Agent, without
any further consent or approval by any Lender)” in their place and stead;


26

--------------------------------------------------------------------------------



          (m)        Section 6.16(f)(ii) of the Credit Agreement shall be
amended by deleting the words “Roanoke Account (for the sole account of the
Project Control Ledger)” in line 3 thereof and inserting the words “Project
Control Account” in their place and stead and Section 6.26(iii) of the Credit
Agreement shall be amended by deleting the words “Roanoke Account (for the sole
account of the Project Control Ledger)” in each of lines 45 and 46, 47 and 49
thereof, and the words “Project Control Account” shall be inserted in their
place and stead;


          (n)        Sections 7.2(c), 7.2(d) and 9.20 of the Credit Agreement
are hereby amended by deleting the words “Accounts and the Roanoke Account” in
line 8 of Section 7.2(c), line 15 of Section 7.2(d) and line 18 of Section 9.20,
and the word “Accounts” shall be inserted in their place and stead;


          (o)        Section 8.7 of the Credit Agreement is hereby amended by
deleting the words “various Accounts and the Roanoke Account” in line 11
thereof, and the words “various Accounts” shall be inserted in their place and
stead;


          (p)        Section 8.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


  “8.10 Party to Credit Agreement. (a) Upon the issuance of any Series 1991
Substitute Letter of Credit or Series 1993 Substitute Letter of Credit in
conformity with the requirements set forth in the Loan Instruments and with the
prior written consent of the Agent and the Borrower and the acknowledgment and
agreement of the issuer of any Series 1991 Substitute Letter of Credit or Series
1993 Substitute Letter of Credit, such issuer shall become a party to the Credit
Agreement as Bond L/C Issuing Bank, with all rights and obligations thereof.


  (b)        Upon the issuance of any replacement Rova I Virginia Power Letter
of Credit or replacement Rova II Virginia Power Letter of Credit in conformity
with the requirements set forth in the Loan Instruments and with the prior
written consent of the Agent and the Borrower and the acknowledgment and
agreement of the issuer of any replacement Rova I Virginia Power Letter of
Credit or replacement Rova II Virginia Power Letter of Credit, such issuer shall
become a party to the Credit Agreement as Issuing Bank, with all rights and
obligations thereof.”


          (q)        Section 9.1 of the Credit Agreement is hereby amended by
(i) deleting the contact information for notices for the Agent and replacing
such contact information with the following:


  Dexia Crédit Local, New York Agency
445 Park Avenue
New York, NY 10022


  Attention: Project Finance
Telephone: 212-515-7019
Facsimile: 212-753-5522


27

--------------------------------------------------------------------------------



          and (ii) deleting the contact information for notices for the Issuing
Bank and replacing such contact information with the following:


  Dexia Crédit Local, New York Agency
445 Park Avenue
New York, NY 10022


  Attention: Project Finance
Telephone: 212-515-7019
Facsimile: 212-753-5522


          (r)        Section 9.4 of the Credit Agreement is hereby amended by
deleting the words “Roanoke Account (for the sole account of the Additional
Collateral Ledger)” in line 25 thereof and inserting the words “Additional
Collateral Account” in their place and stead.


          (s)        The Credit Agreement is hereby amended by deleting the
words “Roanoke Account (for the sole account of the Debt Protection Ledger)” in
lines 11 and 12 of each of the sixth and seventh paragraphs in Section 2.1(a),
in lines 16 and 33 of Section 3.1(d)(i) and in lines 23 and 24 of Section 9.4,
and the words “Debt Protection Account” shall be inserted in their place and
stead;


          (t)        The Credit Agreement is hereby amended by deleting the
words “Roanoke Account (for the sole account of the Disallowance Reserve
Ledger)” in lines 1 and 2 of Section 7.1(t) and in lines 24 and 25 of Section
9.4, and the words “Disallowance Reserve Account” shall be inserted in their
place and stead;


               4.        [Reserved].

               5.       Resignation of Agent and Co-Agent and Appointment of
Successor Agent and Co-Agent. CSFB has in accordance with Section 8.7 of the
Credit Agreement given written notice to the Lenders and the Borrower, subject
to the confirmation of the appointment of Dexia hereunder, of its resignation as
Agent and as Co-Agent. By execution of this Amendment and Consent, the Lenders
party hereto hereby approve and appoint Dexia as successor Agent and Co-Agent
under the Credit Agreement, the Borrower hereby consents to such appointments
and Dexia hereby accepts such appointments. Dexia as Agent and as Co-Agent shall
hereby be considered a party to the Credit Agreement and the other Loan
Instruments to which the Agent or Co-Agent is party respectively and shall
succeed to and become vested with all the respective rights, powers, privileges
and duties of the Agent and a Co-Agent under the Credit Agreement and any other
applicable Loan Instruments.

28

--------------------------------------------------------------------------------



               6.       Appointment of Issuing Bank. By execution of this
Amendment and Consent, the Agent, Institutional Agent, Majority Lenders party
hereto and the Borrower hereby appoint Dexia as Issuing Bank under the Credit
Agreement and Dexia hereby accepts such appointment. Upon the issuance of the
replacement Rova I Virginia Power Letter of Credit and the replacement Rova II
Virginia Power Letter of Credit and the execution of this Amendment and Consent,
Dexia shall hereby be considered a party to the Credit Agreement as Issuing Bank
and shall succeed to and become vested with all the rights, powers, privileges
and duties of the Issuing Bank under the Credit Agreement and any other
applicable Loan Instruments.

               7.       Consents.

               (a)        The parties hereto hereby consent to the execution and
delivery of a Commitment Transfer Supplement substantially in the form attached
hereto as Exhibit A for the purpose of transferring to Dexia the Tranche A Term
Loans and Tranche B Term Loans of CSFB, all participation commitments of CSFB
pursuant to Section 3.1(f) of the Credit Agreement, any unreimbursed L/C
Reimbursement Obligations with respect to the Virginia Power Letters of Credit
and all other rights and obligations of CSFB as a Lender under the Credit
Agreement and its Notes (other than any such rights and obligations of CSFB as a
Lender assumed by Dexia prior to the date of such Commitment Transfer
Supplement).

               (b)        The Agent, the resigning Issuing Bank, the Bond LC
Issuing Bank and the Borrower hereby consent to the transfer by CSFB to Dexia,
as a Lender, of its Tranche A Term Loans and Tranche B Term Loans, all
participation commitments of CSFB pursuant to Section 3.1(f) of the Credit
Agreement, all unreimbursed L/C Reimbursement Obligations with respect to the
Virginia Power Letters of Credit and all other rights and obligations of CSFB as
a Lender under the Credit Agreement and its Notes (other than any such rights
and obligations of CSFB as a Lender assumed by Dexia prior to the date hereof).

               (c)        (i) Pursuant to Sections 6.19(c) and Section 9.4 of
the Credit Agreement, the Agent and the Majority Lenders party hereto hereby
consent to, and consent to the Borrower giving its consent to, and CSFB as Party
A to the Interest Hedge Agreement consents to, (A) the amendments specified in
this Amendment and Consent, (B) the amendment and termination of the Account
Pledge Agreement in accordance with the Amendment, Assignment and Assumption
Agreement, (C) the amendments specified in the Master Amendment to Security
Documents, and (D) the amendment, modification, restatement, replacement or
termination of that certain Agreement dated as of August 11, 1999, among
Westmoreland-LG&E Partners, Wachovia Bank, N.A. and Credit Suisse First Boston,
as Agent with respect to the Local Bank Account.

               (ii)        Pursuant to Section 6.19(a) of the Credit Agreement,
the Agent and the Institutional Agent hereby consent to the execution, delivery
and performance by the Borrower of, (A) the Amendment, Assignment and Assumption
Agreement, (B) the Agency Agreement and Consent and (C) the Deposit Agreement.

29

--------------------------------------------------------------------------------



               (iii)        Pursuant to Sections 6.19(c) of the Credit
Agreement, the Agent and the Majority Lenders party hereto hereby consent to the
assignments by CSFB as resigning Agent to Dexia as successor Agent of any and
all Security Documents and Liens created thereby, including without limitation,
(A) the assignment of that certain Future Advance Deed of Trust and Security
Agreement, dated as of December 18, 1991, by Westmoreland-Hadson Partners, as
grantor, to Terri T. McGaughey, Esq., as trustee, which has been recorded in the
Office of the Register of Deeds of Halifax County, North Carolina in Book 1520,
Page 1, as modified by that certain Agreement of Modification of Future Advance
Deed of Trust and Security Agreement dated as of December 1, 1993 which has been
recorded in the Office of the Register of Deeds of Halifax County, North
Carolina in Book 1591, Page 492, and as further modified by that certain Deed of
Partial Release, dated as of January 26, 1995 which has been recorded in the
Office of the Register of Deeds of Halifax County, North Carolina in Book 1633,
Page 432, and (B) the assignment of that certain Future Advance Deed of Trust
and Security Agreement, dated as of December 1, 1993, by Westmoreland-LG&E
Partners, as grantor, to Terri T. McGaughey, Esq., as trustee, which has been
recorded in the Office of the Register of Deeds of Halifax County, North
Carolina in Book 1591, Page 563, and as modified by that certain Deed of Partial
Release, dated as of January 26, 1995 which has been recorded in the Office of
the Register of Deeds of Halifax County, North Carolina in Book 1633, Page 432.

               8.       Further Assurances and Account Matters. The Borrower
agrees to promptly comply with any reasonable request by Dexia, as successor
Agent to (i) amend any Loan Instrument; (ii) execute any additional document;
and (iii) cooperate with Dexia, as successor Agent to prepare for filing and to
file or record any financing statement, mortgage, deed of trust or similar
instrument or any amendment thereto, in each case to the extent necessary or
prudent, as reasonably determined by Dexia, as successor Agent, to protect,
preserve, maintain or establish the first priority perfected security interest
in the Collateral for the benefit of the Secured Parties (including without
limitation, (A) in order to comply with revisions to Articles 8 and 9 of the
Uniform Commercial Code and (B) the recording of each of those certain
Assignments of Deed of Trust dated concurrently with this Amendment No. 10 from
CSFB as resigning Agent as assignor to Dexia as successor Agent as assignee).
CSFB, as resigning Agent and as Party A to the Interest Rate Hedging Agreement,
agrees to cooperate with Dexia, as reasonably necessary to protect, preserve,
maintain or establish the first priority perfected security interest in the
Collateral for the benefit of the Secured Parties. CSFB further agrees on the
Amendment No. 10 Execution Date and concurrently with the assumption by Dexia of
each of the rights and obligations of CSFB as Agent, (i) to comply with each of
the provisions of Sections 2 and 4 of the Assignment, Assumption and Termination
Agreement, and (ii) to deliver to (A) Bank of Montreal a request for
cancellation and termination of the Debt Protection Letter of Credit originally
issued by Bank of Montreal on January 31, 1995 together with either (aa) the
original of such Debt Protection Letter of Credit or (bb) an affidavit of lost
letter of credit indemnity in favor of Bank of Montreal and LG&E Capital Corp.
each in form and in substance reasonably acceptable to Bank of Montreal and LG&E
Capital Corp. respectively and (B) Wells Fargo Bank, N.A. a request for transfer
of the certain Debt Protection Letter of Credit No. NZS425547 originally issued
by Wells Fargo Bank, N.A., from CSFB as resigning Agent to Dexia as successor
Agent, together with the original of such Debt Protection Letter of Credit. The
Borrower acknowledges that any reasonable costs incurred by CSFB as resigning
Agent and Dexia as successor Agent in connection with the preparation,
negotiation and filing, as applicable, of this Amendment and Consent and any
documents or filings contemplated by this Section 8 shall be reimbursed by the
Borrower in accordance with the Credit Agreement.

30

--------------------------------------------------------------------------------



               9.       Limitation. Except as expressly stated herein, all of
the representations, warranties, terms, covenants and conditions of the Credit
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. This Amendment
and Consent is only effective in the specific instance and for the specific
purpose for which it is given and shall not be effective for any other purpose,
and, except as expressly stated herein, no provision of any Loan Instrument is
amended in any way.

               10.       Credit Agreement References. On and after the effective
date of this Amendment and Consent, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import, and each
reference to the Credit Agreement by the words “thereunder”, “thereof” or words
of like import in any Project Document, Loan Instrument or other document
executed in connection with the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended or otherwise modified by this Amendment and
Consent.

               11.       Governing Law. This Amendment and Consent shall for all
purposes be considered a Loan Instrument and shall be governed by, construed and
interpreted in accordance with, the laws of the State of New York without regard
to principles of conflict of laws (except for Section 5-1401 of the General
Obligations Law of the State of New York).

               12.       Successors and Assigns. This Amendment and Consent
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and all future parties to the Credit
Agreement.

               13.       Counterparts. This Amendment and Consent may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all the counterparts shall together constitute one and the same
instrument. A facsimile signature on a counterpart of this Amendment and Consent
shall be binding to the same extent as an original signature by the signatory.

               14.       Effectiveness. This Amendment and Consent shall be
effective when executed by the Agent, the Borrower, the Institutional Agent, the
Issuing Bank and the Majority Lenders.

31

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties hereto have executed this
Amendment and Consent through their duly authorized representatives as of the
date first above written.

  WESTMORELAND-LG&E PARTNERS,
as Borrower


  By: WESTMORELAND-ROANOKE VALLEY, L.P.
as general partner


    By: WEI-ROANOKE VALLEY, INC.,
as general partner


      By: /s/ Gregory S. Woods
Name: Gregory S. Woods
Title: President


  By: LG&E ROANOKE VALLEY, L.P.,
as general partner


    By: LG&E POWER 16 INCORPORATED,
as general partner


      By: /s/ Daniel K. Arbough
Name: Daniel K. Arbough
Title: Treasurer



  CREDIT SUISSE FIRST BOSTON,
as resigning Agent, Co-Agent, Party A to the Interest Rate Hedge Agreement and
as transferring Lender


  By: /s/ Caldwell
Name: Brian T. Caldwell
Title: Director


  By: /s/ [illegible]
Name: Thomas R. Cantello
Title: Vice President


32

--------------------------------------------------------------------------------



  CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH
as resigning Issuing Bank


  By: /s/ Caldwell
Name: Brian T. Caldwell
Title: Director


  By: /s/ [illegible]
Name: Thomas R. Cantello
Title: Vice President



  THE BANK OF NOVA SCOTIA,
as Co-Agent and Lender


  By: /s/ Denis O'Meara
Name: Denis O’Meara
Title: Managing Director



  SUMITOMO MITSUI BANKING CORPORATION
(formerly known as THE SUMITOMO BANK, LIMITED),
NEW YORK BRANCH,
as Co-Agent and Lender


  By: /s/ William M. Ginn
Name: William M. Ginn
Title: General Manager



  NIB CAPITAL BANK, N.V.,
as Co-Agent and Lender


  By: _________________________________
Name:
Title:


33

--------------------------------------------------------------------------------



  UNION BANK OF CALIFORNIA, N.A.,
(AS SUCCESSOR IN INTEREST TO UNION BANK),
as Lender


  By: _________________________________
Name:
Title:



  MIZUHO CORPORATE BANK, LTD.,
as Lender


  By: _________________________________
Name:
Title:



  CREDIT LYONNAIS, NEW YORK BRANCH,
as Lender


  By: /s/ Robert G. Colvin
Name: Robert G. Colvin
Title: Vice President


34

--------------------------------------------------------------------------------



  CREDIT LYONNAIS,
CAYMAN ISLAND BRANCH,
as Lender


  By: /s/ Robert G. Colvin
Name: Robert G. Colvin
Title: Vice President



  UFJ BANK LIMITED (formerly known as The Sanwa Bank Limited), as Lender


  By: _________________________________
Name:
Title:



  LANDESBANK HESSEN THURINGEN GIROZENTRALE,
as Lender


  By: /s/ Erica A. Egan
Name: Erica A. Egan
Title: Vice President, Corporate Finance Division, Structured Finance Dept.


  By: /s/ David A. Leech
Name: David A. Leech
Title: Vice President, Corporate Finance Division, Structured Finance Dept.


35

--------------------------------------------------------------------------------



  THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA,
as Institutional Agent and Institutional Lender


  By: /s/ Brian N. Thomas
Name: Brian N. Thomas
Title: Vice President



  DEXIA CREDIT LOCAL, NEW YORK AGENCY, as Bond L/C Bank, as successor Agent,
Co-Agent, Issuing Bank and as transferee Lender


  By: /s/ [illegible]
Name:
Title:


  By: _________________________________
Name:
Title:



36

--------------------------------------------------------------------------------




EXHIBIT A

Form of Commitment Transfer Supplement










37

--------------------------------------------------------------------------------